Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendment made to claim 3, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
In view of the additional consideration of references, the Allowable Subject Matter indicated in the Office Action mailed on 02/08/2021 is withdrawn. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. ("Studying the cytolytic activity of gas plasma with self-signaling phospholipid vesicles dispersed within a gelatin matrix" J. Phys. D: Appl. Phys. 2013, Vol. 46, No. 18, page 5401).
Regarding claims 3-5, Marshall discloses a gelatin hydrogel screen and its interaction with cold plasma (Abstract, lines 1-11), wherein the screen inherently performs claimed functions, i.e. reducing the concentration of plasma species and the passage of one or more plasma species, since the screen is made of the same material, i.e. gelatin (Abstract, line 3), as that disclosed by Applicants (Spec., page 3, [0045]), wherein the screen has a thickness within 2mm (page 2, last paragraph), that encompasses claimed range of 1 mm to 2 mm.
Marshall does not expressly disclose the passage of plasma through the screen, but motivates to do so by disclosing that medical properties of the plasma depend on the plasma power (page 2, lines 3-6).
.
Claims 8-13, 16, 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. ("Studying the cytolytic activity of gas plasma with self-signaling phospholipid vesicles dispersed within a gelatin matrix" J. Phys. D: Appl. Phys. 2013, Vol. 46, No. 18, page 5401) in view of Zemel et al. (WO 2012/106735).
Regarding claims 8, 9, 13, 16, 63 and 64, Marshall discloses a plasma treatment method (Abstract, line 9) comprising providing a plasma source and screen comprising a hydrogel (Abstract, lines 1-11), wherein the screen inherently performs claimed functions, i.e. reducing the concentration of plasma species and the passage of one or more plasma species, since the screen is made of the same material, i.e. gelatin, as that disclosed by Applicants (Spec., page 3, [0045]).
Marshall does not expressly disclose the passage of plasma through the screen, but motivates to do so by disclosing that medical properties of the plasma depend on the plasma power (page 2, lines 3-6).
The rationale of obviousness rejection discussed above in claim 3 is incorporated herein in its entirety.
Marshall does not expressly disclose the method comprising steps of positioning the screen between the plasma source and a surface of a target to be treated with the plasma such that substantially all of the plasma from the plasma source passes through the screen prior to contacting the surface of the target.


    PNG
    media_image1.png
    347
    531
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the method of Marshall with the steps of positioning the screen between the plasma source and a surface of a target to be treated with the 
Regarding claim 10, Marshall discloses the method, wherein the plasma is formed from helium (page 2, col. 2, line 28).

Regarding claims 11 and 12, Marshall discloses the screen inherently performing claimed functions, since it is made of the same material, i.e. gelatin, as that disclosed by Applicants (Spec., page 3, [0045]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781